Citation Nr: 0412390	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  99-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Hartford, Connecticut Regional Office (RO) which denied an 
increase in a 20 percent rating for a left knee disability.  
The veteran provided testimony at a personal hearing at the 
RO in March 1999.  An April 2002 RO decision determined that 
the left knee disability was to be rated separately based on 
instability (rated 20 percent) and arthritis with limitation 
of motion (rated 10 percent).  In July 2002, the Board 
remanded this appeal to the RO to schedule the veteran for a 
hearing before a member of the Board.  The case was 
subsequently transferred to the RO in St. Petersburg, 
Florida.  In September 2003, the veteran testified at a 
Travel Board hearing held at that RO.  


REMAND

The veteran was last afforded a VA compensation examination 
for his left knee disorder in July 1997.  Subsequent private 
treatment records indicate he continued to receive treatment 
for his left knee disability, including surgery on two 
occasions.  A September 1997 report from Bridgeport Hospital 
noted that he underwent an anterior cruciate ligament 
reconstruction utilizing the central one-third of the 
patella, patella tendon, and tibial tubercle.  The 
postoperative diagnosis was anterior cruciate ligament 
insufficiency of the left knee, with postoperative meniscus 
changes.  A June 1998 report from Norwalk Hospital indicated 
that the veteran underwent a left knee arthroscopy, 
arthroscopic lysis of adhesions, manipulation under 
anesthesia, radical debridement, and removal of interference 
screws.  The postoperative diagnosis was arthrofibrosis of 
the left knee, status post anterior cruciate ligament repair.  
Additional treatment records dated to January 2000 show 
continuing treatment for left knee complaints.  

At his September 2003 Travel Board hearing, the veteran 
testified that he had received treatment at a VA facility in 
the past few years.  The Board notes that the most recent VA 
treatment reports, of record, are dated in 1997.  

Given such factors, including the time which has elapsed 
since the last VA examination, it is the judgment of the 
Board that the duty to assist the veteran with his claim 
includes obtaining recent treatment records and providing him 
with a current VA examination.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since January 2000 for left 
knee problems, and the RO should then 
obtain copies of the related medical 
records.  

2.  The RO should then have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his service-
connected left knee disability.  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms of the left knee disability 
should be described in detail, including 
range of motion in degrees, objective 
evidence of pain on motion, and the 
presence and degree of any instability.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a left 
knee disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




